          Case 7:19-cv-00170-PED Document 43 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Javier Nunez,

                                 Plaintiff,                               19 Civ. 170 (PED)
                 - against -

 Comm’r of Social Security,                                                    ORDER

                                 Defendant.

PAUL E. DAVISON, U.S.M.J.:

         Plaintiff in this action under the Social Security Act, 42 U.S.C. § 405(g), who appears pro
se, has requested pro bono counsel. (Dkt. 42.) Because Plaintiff has been granted leave to proceed
in forma pauperis (Dkt. 11), I assume that Plaintiff is unable to afford counsel.

        Even indigent plaintiffs have no “right” to counsel in civil cases, however, so applications
for pro bono counsel in such cases are addressed to the court’s discretion. Burgos v. Hopkins, 14
F.3d 787, 789 (2d Cir. 1994). The Court of Appeals has stressed that such applications should not
be granted indiscriminately, because volunteer lawyers are a “precious commodity.” Cooper v.
Sargenti, 877 F.2d 170, 172 (2d Cir. 1989). Accordingly, the district court is directed to screen such
applications first by evaluating the applicant’s likelihood of success on the merits. Id. If the court
concludes that the applicant’s claims meet this threshold requirement, then the court is to consider
secondary criteria such as “plaintiff’s ability to obtain representation independently, and his ability
to handle the case without assistance in light of the required factual investigation, the complexity of
the legal issues, and the need for expertly-conducted cross-examination to test veracity.” Id.

        Although the Court is unable to evaluate Plaintiff’s likelihood of success at this stage,
consideration of the secondary criteria described in Cooper indicate that appointment of counsel is
not warranted at this time. In actions pursuant to the Social Security Act, the Court’s role is limited
to “‘determin[ing] whether there is substantial evidence supporting the Commissioner’s decision
and whether the Commissioner applied the correct legal standard.’” Poupore v. Astrue, 566 F.3d
303, 305 (2d Cir. 2009) (quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)).
Because the Court’s role is circumscribed, appointment of counsel is seldom warranted in Social
Security cases. See, e.g., Fernandez v. Bowen, 676 F.Supp. 550 (S.D.N.Y. 1988). Plaintiff’s
request is DENIED WITHOUT PREJUDICE.

Dated: May 20, 2020
       White Plains, New York
                                               SO ORDERED


                                               _____________________________________
                                                            Paul E. Davison
                                                      United States Magistrate Judge
